DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office correspondence is in response to the RCE filed on 10/14/2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/14/2020 has been entered.
 
4.	Claims 1,6, 9, 14 and 16 are amended. 
5.	Claims 7, 8 , 15 and 19 are cancelled.
6.	Claims 21-24 are newly added.
7.	Claims 1-6, 9-14, 16-18 and 20-24 are rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

 Claims 1-6, 9-14, 16-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Church et al. ( Pub No: 2018/0088935 A1) in view of Caldato et al. (Pub No: 2019/0102280 A1) in further view of Pal et al. (Pub No: US 2019/0138638 A1).

Regarding claim 1. Church teaches a method comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names (Church [0040] and [0041] software development application 
with a user interface that integrates access to a collection of software development with application names , tools and functionality);
receiving, via the user interface, a selection of an application name of the plurality of application names (Church [0052] and [0053] user interface provide selection of microservices container of application names which include incoming traffic interpreted as received monitoring network traffic, files system access, access to particular environment variables or command-line arguments ).
Church does not teach in response to the receipt of the selection, accessing, by one or more processors, a file that corresponds to the selected application name and comprises an indication of a type of an application, identifying a keyword based on the type of the application; based on the keyword, parsing a portion of the file to identify 
However Caldato teaches in response to the receipt of the selection (Caldato [0100] and [0104] record characteristics of the requests sent to the service and response received from the service this allow developer to make a selection interpreted as in response to the receipt of the selection), accessing, by one or more processors ( Caldato [0010] executed by the one or more processor cause the one or more p to perform operations ), a file that corresponds to the selected application name (Caldato [0064] and [0087] API definition file that is used to automatically generate client libraries for calling services which allows a calling service to select an API function from the API registry based on application name) and comprises an indication of a type of an application ( Caldato [0072], [0140] and [0155] Fig 28 based on the API, indication related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications interpreted as indication of a type of an application ) and based on the identified deployment information, deploying the application to a server (Caldato [0054] ,[0061] service application deployed to a server based on deployment API information interpreted as on based on the identified deployment information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Caldato. 
Doing so registered service is being deployed, the API registry can instruct the container platform to instantiate multiple instances of the service and/or additional load-balancing modules to ensure high reliability of the service during runtime. During 
Church and Caldato do not teach identifying, within the file and based on the type of the application a keyword; and based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users.
However Pal teaches identifying, within the file and based on the type of the application, a keyword (Pal [0185] and [0196] identify, within the machine data and based on the type of machine data, a field name specified in search criteria, where search having criteria that specifies a field name interpreted as identifying, within the file and based on the type of the application, a keyword); and based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users ( Pal [0993] and [0994] based on the query search that includes the references "my_dep_3 search_5" and "my_dep_2 search_6" interpreted as keyword to be used to lookup the details of the subquery of configuration file directory for port number interpreted as identification of a port for the application that is exposed to users ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church and Caldato by incorporating the teachings of Pal. Doing so improve the rate at which the partial search results are transferred to the worker nodes for subsequent combination with partial search results of the external data 

Regarding claim 2. Church, Caldato and Pal teach the method of claim 1, and Church further teaches wherein the deploying of the application to the server comprises interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API) (Church [0056] [0073] orchestration environments provided by Kubernetes APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures).

Regarding claim 3. Church Caldato and Pal teach the method of claim 1, and Church further teaches wherein the file is a JavaScript object notation (JSON) file (Church [0034] files in a JSON format).

Regarding claim 4. Church, Caldato and Pal teach the method of claim 1, and Church further teaches wherein the file is a yet another markup language (YAML) file (Church [0034] files in a YMAT format).

Regarding claim 5. Church, Caldato and Pal teach the method of claim 1, and Caldato further teaches further comprising: accessing a second file that comprises a second indication of a second type of a second application, the second type being different from the type (Caldato [0064][0087] API definition file that is used to based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application (Caldato[0069] [0115] API definition may include any information that can be used to 
identify and define API functions interpreted as identify second deployment information for the second application); and based on the second deployment information, deploying the second application to the server( Caldato [0054] [0061] service application deployed to a server based on deployment information); wherein the parsing of the portion of the file comprises identifying a first keyword based on the type of the application (Caldato [0069] [0076][0096] Fig 9 search, browsing and navigation using the input as described in Fig 8, interpreted as based on keyword to call member functions which identify a API function which include any information that can be used to identify and define API functions associated with the service which can execute deployment code for the service); and the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the first keyword (Caldato [0069] [0076][0096] Fig 9 search, browsing and navigation using the input as described in Fig 8, interpreted as based on keyword to call member functions which identify a API function which include any information that can be used to identify and define API functions associated with the service which can execute deployment code for the service interpreted as identifying a second keyword based on the second 

Regarding claim 6. Church, Caldato and Pal teach the method of claim 1, and Church further teaches wherein: the portion of file comprises an identification of version of the application(Church [0032] [0046] version of application) ; and Caldato teaches the deploying of the application to the server is based on the version of the application (Caldato [0116][0121] Deployment based on version of application).

Regarding claim 9. Church teaches a system comprising:
a memory that stores instructions (Church [0015] memory ); and
one or more processors configured by the instructions to perform operations (Church [0028] processors); comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names (Church [0040][0041] software development application 
with a user interface that integrates access to a collection of software development with application names , tools and functionality);
receiving, via the user interface, a selection of an application name of the plurality of application names (Church [0052][0053] user interface provide selection of microservices container of application names which include incoming traffic interpreted as received monitoring network traffic, files system access, access to particular environment variables or command-line arguments ).
Church does not teach in response to the receipt of the selection, accessing a file that

However Caldato teaches in response to the receipt of the selection(Caldato [0100] [0104] record characteristics of the requests sent to the service and response received from the service this allow developer to make a selection interpreted as in response to the receipt of the selection), accessing a file that corresponds to the selected application name and comprises an indication of a type of an application ( Caldato [0010] [0064][0087] executed by the one or more processor cause the one or more p to perform operations API definition file that is used to automatically generate client libraries for calling services which allows a calling service to select an API function from the API registry based on application name) ; and based on the identified deployment information, deploying the application to a server ( Caldato [0054] [0061] service application deployed to a server based on deployment information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Caldato. 
Doing so registered service is being deployed, the API registry can instruct the container platform to instantiate multiple instances of the service and/or additional load-balancing modules to ensure high reliability of the service during runtime. During runtime when a service is called, the API registry can cause the service to be 
Church and Caldato do not teach identifying, within the file and based on the type of the application a keyword; and based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users.
However Pal teaches identifying, within the file and based on the type of the application a keyword (Pal [0185] and [0196] identify the application base on file type and searched based on a particular field name specified in a search, where search having criteria that specifies a field name interpreted as identifying, within the file and based on the type of the application a keyword); and based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users ( Pal [0993] and [0994] based on the query search that includes the references "my_dep_3 search_5" and "my_dep_2 search_6" interpreted as keyword to be used to lookup the details of the subquery using configuration file directory for port number interpreted as identification of a port for the application that is exposed to users ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church and Caldato by incorporating the teachings of Pal. Doing so improve the rate at which the partial search results are transferred to the worker nodes for subsequent combination with partial search results of the external data systems. As such, the rate at which the search results of a search query can be 


Regarding claim 10. Church, Caldato and Pal teach the system of claim 9, and Church further teaches wherein the deploying of the application to the server comprises interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interface (API) (Church [0056] [0073] orchestration environments provided by Kubernetes APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures).

Regarding claim 11. Church, Caldato and Pal teach the system of claim 9, and Church further teaches wherein the file is a JavaScript object notation (JSON) file (Church [0034] files in a JSON format ). 

Regarding claim 12, Church Caldato and Pal teach the system of claim 9, and Church further teaches wherein the file is a yet another markup language (YAML) file (Church [0034] files in an YMAT format).

Regarding claim 13. Church, Caldato and Pal teach the system of claim 9, and Caldato further teaches wherein the operations further comprise:
accessing a second file that comprises a second indication of a second type
of a second application, the second type being different from the type (Caldato [0064][0087] API definition file that is used to automatically generate client libraries for calling services which allows a calling service to select an API function from the API registry based on application name interpreted as a second indication of a second type
of a second application, the second type being different from the type ); based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application (Caldato [0069] [0076][0096] Fig 9 search, browsing and navigation using the input as described in Fig 8, interpreted as based on keyword to call member functions which identify a API function which include any information that can be used to identify and define API functions associated with the service which can execute deployment code for the service interpreted as identifying a keyword based that should be bound to endpoints associated with application type); and
based on the second deployment information, deploying the second application to the server( Caldato [0054] [0061] service application deployed to a server based on deployment information); wherein the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword (Caldato [0069] [0076][0096] Fig 9 search, browsing and navigation using the input as described in Fig 8, interpreted as based on keyword to call member functions which identify a API function which include any information that can be used to identify and define API functions associated with the service which can execute deployment code for the  interpreted as identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword).

Regarding claim 14. Church, Caldato and Pal teaches the system of claim 9, and Church further teaches wherein: the  portion of the file comprises a identification version of the application (Church [0032] [0046] version of application ); and Caldato  teaches the deploying of the application to the server is based on the version of the application(Caldato [0116][0121] Deployment based on version of application ).
 
Regarding claim 16. Church teaches a non-transitory computer-readable medium that stores instructions that, when executed by one or more processors, cause the one or more processors to perform operations (Church [0028] executed by processors) comprising:
causing a user interface to be presented, the user interface comprising a plurality of application names (Church [0040][0041] software development application 
with a user interface that integrates access to a collection of software development with application names , tools and functionality) ;
receiving, via the user interface, a selection of an application name of the plurality of application names(Church [0052][0053] user interface provide selection of microservices container of application names which include incoming traffic interpreted as received monitoring network traffic, files system access, access to particular environment variables or command-line arguments ),

However Caldato teaches in response to the receipt of the selection (Caldato [0100] [0104] record characteristics of the requests sent to the service and response received from the service this allow developer to make a selection interpreted as in response to the receipt of the selection), accessing a file that corresponds to the selected application name and comprises an indication of a type of an application( Caldato [0140] [0155] Fig 28 based on the indication on API related to sensor data applications, financial tickers, network performance measuring tools (e.g., network monitoring and traffic management applications interpreted as indication of a type of an application );
and based on the identified deployment information, deploying the application to a server (Caldato [0054] [0061] service application deployed to a server based on deployment information).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church by incorporating the teachings of Caldato. 
Doing so registered service is being deployed, the API registry can instruct the container platform to instantiate multiple instances of the service and/or additional load-balancing modules to ensure high reliability of the service during runtime. During runtime when a service is called, the API registry can cause the service to be 
Church and Caldato do not teach identifying, within the file and based on the type of the application a keyword; and based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users.
However Pal teaches identifying, within the file and based on the type of the application a keyword (Pal [0185] and [0196] identify the application base on file type and searched based on a particular field name specified in a search, where search having criteria that specifies a field name interpreted as identifying, within the file and based on the type of the application a keyword); and based on the keyword, parsing a portion of the file to identify deployment information for the application, the portion of the file comprising an identification of a port for the application that is exposed to users ( Pal [0993] and [0994] based on the query search that includes the references "my_dep_3 search_5" and "my_dep_2 search_6" interpreted as keyword to be used to lookup the details of the subquery using configuration file directory for port number interpreted as identification of a port for the application that is exposed to users ).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church and Caldato by incorporating the teachings of Pal. Doing so improve the rate at which the partial search results are transferred to the worker nodes for subsequent combination with partial search results of the external data systems. As such, the rate at which the search results of a search query can be 

Regarding claim 17. Church, Caldato and Pal teach the computer-readable medium of claim 16, and Church further teaches wherein the deploying of the application to the server comprises interacting with a Kubernetes cluster through a representational state transfer (REST) application programming interlace (API) (Church [0056] [0073] orchestration environments provided by Kubernetes APIs (i.e., application programming interfaces (API) implemented using representational state transfer (REST) architectures).).

Regarding claim 18. Church, Caldato and Pal teach the computer-readable medium of claim 16, and Church further teaches wherein the file is a JavaScript object notation (JSON) file (Church [0034] files in a JSON format ).

Regarding claim 20. Church, Caldato and Pal teach the computer-readable medium of claim 16, and Caldato further teaches wherein the operations further comprise:
accessing a second file that comprises a second indication of a second type of a second application, the second type being different from the type (Caldato [0064][0087] API definition file that is used to automatically generate client libraries for calling services which allows a calling service to select an API function from the API registry based on application name interpreted as second indication of a second type of a second application, the second type being different from the type);
based on the second type of the second application, parsing a second portion of the second file to identify second deployment information for the second application (Caldato [0069] [0076][0096] Fig 9 search, browsing and navigation using the input as described in Fig 8, interpreted as based on keyword to call member functions which identify a API function which include any information that can be used to identify and define API functions associated with the service which can execute deployment code for the service interpreted as to identify second deployment information for the second application); and
based on the second deployment information, deploying the second application to the server ( Caldato [0054] [0061] service application deployed to a server based on deployment information); wherein
the parsing of the second portion of the second file comprises identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword (Caldato [0069] [0076][0096] Fig 9 search, browsing and navigation using the input as described in Fig 8, interpreted as based on keyword to call member functions which identify a API function which include any information that can be used to identify and define API functions associated with the service which can execute deployment code for the service interpreted as identifying a second keyword based on the second type of the second application, the second keyword being different from the keyword).



Regarding claim 21. Church, Caldato and Pal teach the method of claim 1, and Caldato further teaches wherein the portion of the file further comprises an identification of a protocol used by the application to communicate using the port (Caldato [0059] and [0084] protocol and port for application).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Church and Pal by incorporating the teachings of Caldato. Doing so registered service is being deployed, the API registry can instruct the container platform to instantiate multiple instances of the service and/or additional load-balancing modules to ensure high reliability of the service during runtime. During runtime when a service is called, the API registry can cause the service to be instantiated for on-demand instantiation, limit the number of API calls that can be made to throttle usage, and perform other runtime functions

Regarding claim 22. Church, Caldato and Pal teach the method of claim 1, and Church further teaches wherein the portion of the file further comprises data representing a name of a container for the application (Church [0084] and [0087] container include name for the application) .

Regarding claim 23. Church, Caldato and Pal teach the method of claim 1, and Church further teaches wherein the portion of the file further comprises data representing a path for mounting a volume (Church [0053] and [0065] mounted a volume).


Regarding claim 24. Church, Caldato and Pal teach the method of claim 1, and Church further teaches wherein the portion of the file further comprises data representing a quantity of storage requested for the application ( Church [0073] and [0088] storage for the application).

Response to Arguments
Applicant’s arguments with respect to claim 1-20 have been considered but are moot because the arguments do not apply to Pal et al. (Pub No: US 2019/0138638 A1) being used in current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIA KHURSHID whose telephone number is (571)272-5942. The examiner can normally be reached on Monday-Friday 8:45 AM - 5:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 






/Z.K/Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455